                                                                                       Case 2:17-cv-03834-DJH Document 30 Filed 10/02/18 Page 1 of 2




                                                                                 1 Jodi L. Mullis
                                                                                   Arizona Bar No. 024044
                                                                                 2 jlmullis@wshblaw.com
                                                                                   Mia Nguyen
                                                                                 3 Arizona Bar No. 030796
                                                                                   mianguyen@wshblaw.com
                                                                                 4 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   2525 E. Camelback Road, Suite 450
                                                                                 5 Phoenix, Arizona 85016-4210
                                                                                   Phone: 602-441-1300 ♦ Fax 602-441-1350
                                                                                 6
                                                                                   Attorneys for Champion Hotel Investment of Phoenix, LLC
                                                                                 7
                                                                                 8                                  UNITED STATES DISTRICT COURT
                                                                                 9                                      DISTRICT OF ARIZONA
                                                                                10
                                                                                11 Fernando Gastelum,                                         Case No. 2:17-cv-03834-DJH
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 602-441-1300 ♦ FAX 602-441-1350
                                      2525 E. CAMELBACK ROAD, SUITE 450




                                                                                12                     Plaintiff,
                                          PHOENIX, ARIZONA 85016-4210




                                                                                                                                         STIPULATION TO DISMISS WITH
                                                                                13            v.                                                 PREJUDICE
                                                 Attorneys at Law




                                                                                14 Champion Hotel Investment of Phoenix,
                                                                                   LLC,                                                  (Assigned to: Hon. Diane J. Humetewa)
                                                                                15
                                                                                              Defendant.
                                                                                16
                                                                                17            The Parties, by and through their respective undersigned counsel, hereby stipulate and
                                                                                18 agree that the above-captioned matter shall be dismissed in its entirety, with prejudice, each
                                                                                19 party to bear its own attorneys' fees and costs.
                                                                                20 RESPECTFULLY SUBMITTED this 2nd day of October, 2018.
                                                                                21                                            WOOD, SMITH, HENNING & BERMAN LLP
                                                                                22
                                                                                23
                                                                                                                              By: /s/Mia Nguyen
                                                                                24                                                JODI L. MULLIS
                                                                                25                                                MIA NGUYEN
                                                                                                                                  Attorneys for Champion Hotel Investment of
                                                                                26                                                Phoenix, LLC
                                                                                27
                                                                                28


                                                                                     LEGAL:10204-0018/9941909.1
                                                                                       Case 2:17-cv-03834-DJH Document 30 Filed 10/02/18 Page 2 of 2




                                                                                 1                                  CERTIFICATE OF SERVICE
                                                                                 2            I hereby certify that on the 2nd day of October, 2018, I electronically transmitted the
                                                                                 3 attached document to the Clerk's office using the CM/ECF System for filing and transmittal
                                                                                 4 of the Notice of Electronically Filing to the following CM/ECF registrant:
                                                                                 5 Peter Strojnik
                                                                                   STROJNIK P.C.
                                                                                 6
                                                                                   2375 East Camelback Road, Suite 600
                                                                                 7 Phoenix, Arizona 85016
                                                                                   ada@strojnik.com
                                                                                 8 Attorney for Plaintiff
                                                                                 9
                                                                                   Peter K. Strojnik
                                                                                10 THE STROJNIK FIRM, LLC
                                                                                   2415 East Camelback Road, Suite 700
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                   Phoenix, Arizona 85016
                                    TELEPHONE 602-441-1300 ♦ FAX 602-441-1350
                                      2525 E. CAMELBACK ROAD, SUITE 450




                                                                                12 pstrojnik@strojniklaw.com
                                          PHOENIX, ARIZONA 85016-4210




                                                                                   Attorney for Plaintiff
                                                                                13
                                                 Attorneys at Law




                                                                                   By: /s/ Jennine L. Warburton
                                                                                14        Jennine L. Warburton
                                                                                          jwarburton@wshblaw.com
                                                                                15
                                                                                16
                                                                                17
                                                                                18
                                                                                19
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                28


                                                                                     LEGAL:10204-0018/9941909.1                     -2-
